Citation Nr: 1211650	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from August 1, 2003 to October 14, 2007 and in excess of 30 percent beginning December 1, 2008 for service-connected degenerative joint disease of the left knee (left knee disability). 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected medial meniscus tear of the right knee, postoperative (right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2007.  A transcript is of record. 

This case was previously before the Board in February 2008, when the Board remanded the claim for additional development.  In October 2010, the Board denied  the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an Order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to schedule the Veteran for a VA examination in accordance with the August 2011 Joint Motion.
In the October 2010 decision, the Board denied the Veteran's claims for increased ratings for his left and right knee disorders, finding that the Veteran had range of motion from 0 to 125 degrees, based on findings at a January 2010 VA examination.  

In the Joint Motion, the parties noted that January 2010 VA examination was inadequate as the report stated that there was objective evidence of pain with active motion but did not indicate to which degree his range of motion was limited by the pain.  The regulation requires that examinations for painful joints shall test for "pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2011).  As the VA examiner failed to identify the degree at which the Veteran's knee bilateral knee motion is limited by pain, the examination is inadequate for rating purposes.  38 C.F.R. §§ 4.2, 4.40, 4.45, 4.46, 4.59, 4.70, 4.71 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for bilateral knee disorders that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

c. The examiner must:

i. Perform full range of motion studies of the right and left knee and comment on the functional limitations of the service-connected right and left knee disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. 

ii. Use a goniometer for measuring ranges of motion of the right and left knees. See 38 C.F.R. § 4.46.

iii. Express any additional functional limitation as limitation of motion of the knee in degrees. Specifically, after determining the range of motion of the right and left knees, the examiner must opine whether there is any additional functional loss (i.e., additional loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

iv. Describe the functional impact of the Veteran's bilateral knee disabilities.

v. Discuss the nature, extent, and impact of flare-ups of bilateral knee pain after extended use of the knees.

vi. Discuss whether the Veteran's right or left knee is unstable, gives way, is weak, or lacks coordination.

vii. In all conclusions, identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination--to ascertain the current nature and severity of the Veteran's left and right knee disabilities.

d. The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of entitlement to increased ratings for a left knee disorder in excess of 10 percent from August 1, 2003 to October 14, 2007 and in excess of 30 percent from December 1, 2008 and for a right knee disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

